Citation Nr: 9918510	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  98-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for thrombophlebitis with 
venous thrombosis of the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.  

Additional evidence was received after receipt of the claims 
folder at the Board.  Evidence will be accepted by the Board 
if received within 90 days following notification to the 
appellant of the transfer of the records to the Board, or if 
good cause for a delay beyond 90 days is shown on motion of 
the appellant.  38 C.F.R. § 20.1304.  In this case, the 
veteran was notified by a December 21, 1998, letter that the 
case was being transferred to the Board.  New evidence and a 
motion for acceptance of evidence out of time were received 
in June 1999.  The Board finds that the motion shows good 
cause for the delay.  Accordingly, the Board grants to motion 
and will consider the additional evidence.  


FINDING OF FACT

The veteran's thrombophlebitis with venous thrombosis of the 
right leg was initially manifested in 1967 while the veteran 
was in service.  


CONCLUSION OF LAW

Thrombophlebitis with venous thrombosis of the right leg was 
incurred during service.  38 U.S.C.A. § 1110 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled.  

Factual Background.  The veteran served from July 1963 to 
July 1967.  Service medical records show that the veteran 
twisted his right ankle in early March 1967.  He was placed 
on light duty and treated conservatively during that month 
for complaints of severe calf pain and a diagnosis of 
hematoma, right gastrocnemius.  In early April 1967, it was 
noted that the veteran had responded to conservative 
treatment, but now returned complaining of recurrence of 
right gastrocnemius pain.  Examination revealed 1+ pitting 
edema and positive Homan's and Lowenberg's signs.  A slight 
temperature increase and erythema of the mid-lower leg was 
also noted.  A provisional diagnosis of possible 
thrombophlebitis of the right lower leg was reported.  The 
veteran was referred to the hospital with a diagnosis of 
cellulitis of the right calf.  

On hospital admission examination, a 4 cm. by 4 cm. area of 
erythema, induration and tenderness was noted over the medial 
aspect of the right lower leg.  The veteran was said to have 
right calf tenderness, but negative Homan's sign.  There was 
no joint tenderness and no evidence of infection elsewhere.  
The veteran was placed on anti-coagulation therapy with 
elevation of the involved leg. He appeared to do well for 
about two weeks when his pain increased.  He remained on 
anti-coagulant therapy for two more weeks.  He was also 
treated with penicillin for ten days of the hospitalization.  
He was discharged from the hospital in early May 1967 and 
returned to duty.  

On service separation examination on June 27, 1967, the lower 
extremities were reported as normal, but a history of 
cellulitis of the right calf in April 1967 with 
hospitalization for 35 days was reported.  

The veteran filed his initial claim for service connection in 
October 1996.  On VA orthopedic examination in April 1997, 
the examiner found no residual disability due to the sprain 
of the right ankle in 1967.  The same examiner conducted an 
examination for diseases of the arteries and veins.  His 
pertinent diagnoses were history of deep venous thrombosis, 
right lower extremity with chronic stasis disease of the 
right leg and more recently of the left leg and recurrent 
venous stasis ulcerations of the right lower extremity.  

A rating action in May 1997 denied service connection for 
cellulitis, right calf, on the basis that there was no 
current disability shown.  

A letter from a VA physician, who serves as Chief of surgical 
service at a VA medical facility, was received in July 1997.  
He noted that he was currently treating the veteran for 
recurrent ulcerations of the right leg.  He noted the 
veteran's 1967 treatment in service and the diagnosis of 
cellulitis, but opined that the veteran's symptoms and the 
treatment rendered indicated thrombophlebitis and the 
treatment of venous thrombosis.  He noted that the veteran 
underwent anticoagulation therapy and had his hospitalization 
extended in order to continue this therapy.  He stated that 
the sudden unilateral swelling and treatment provided a 
clinical picture of a deep vein thrombosis.  In a second 
letter received in June 1999, the doctor noted that he had 
reviewed the veteran's medical records and that Heparin was 
used in his service treatment, which is standard treatment 
for deep venous thrombosis, not cellulitis.  He felt that an 
incomplete or erroneous diagnosis was recorded at the time of 
discharge.  

At a hearing on appeal in May 1998, the veteran testified as 
to his 1967 service symptomatology and treatment and his 
belief that his current right leg disability is related to 
that service incident.  Attempts to obtain additional service 
medical records were unsuccessful, as were attempts to obtain 
early postservice records.  

The veteran filed a claim for nonservice-connected pension 
benefits and underwent VA examination in August 1998.  The 
veteran was examined by the same physician, who had conducted 
the April 1997 examinations.  Diagnoses included chronic 
stasis disease with recurrent ulcerations of the right medial 
malleolar area following deep venous thrombosis and 
cellulitis of the right lower extremity.  The examiner 
further opined that the condition is a direct offshoot of the 
condition which was described as occurring in service in 1967 
and that it is most likely that the condition of the right 
lower extremity is a result of the 1967 incident.  

Criteria.  In order to be entitled to service connection for 
disease or disability, the evidence must reflect that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

If the weight of the evidence supports the claim or the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim, the appellant prevails.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis.  In this case, the medical evidence of record 
supports the veteran's claim for service connection for 
thrombophlebitis with venous thrombosis of the right leg.  

During service, the veteran was treated for what was 
classified as cellulitis of the right leg, but as noted in 
the VA physician's 1997 and 1999 letters, the demonstrated 
symptomatology and the treatment rendered for it, were more 
appropriate for a diagnoses of thrombophlebitis with venous 
thrombosis of the right leg rather than cellulitis of the 
right leg.  

The foregoing medical opinion is further supported by an 
opinion to the same effect offered by the VA examiner, who 
examined the veteran for pension purposes in August 1998.  In 
this regard, it is noted that the August 1998 examiner is the 
same examiner, who had previously examined the veteran in 
April 1997.  The Board notes that the physician's 1997 
opinion that there was no residual disability resulting from 
the 1967 ankle sprain was apparently based on his orthopedic 
examination of the veteran and limited to the absence of any 
residual orthopedic disability related to the ankle.  This 
view is supported by the examiner's subsequent 1998 opinion 
that the veteran's thrombophlebitis with venous thrombosis 
resulted from the 1967 service incident.  

In the opinion of the Board, the veteran is shown by post-
service medical evidence and opinion to have first manifested 
thrombophlebitis with venous thrombosis of the right leg in 
service.  He is currently being treated for that same 
condition.  The necessary nexus between the service incident 
and the veteran's current disability is established.  
Accordingly, service connection for thrombophlebitis with 
venous thrombosis of the right leg is warranted.  


ORDER

Service connection for thrombophlebitis with venous 
thrombosis of the right leg is granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

